Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 Monroe Laterrio Bell, Appellant                       Appeal from the 124th District Court of
                                                       Gregg County, Texas (Tr. Ct. No. 44317-B).
 No. 06-17-00026-CR         v.                         Memorandum Opinion delivered by Justice
                                                       Burgess, Chief Justice Morriss and Justice
 The State of Texas, Appellee                          Moseley participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant, Monroe Laterrio Bell, pay all costs of this appeal.




                                                       RENDERED JULY 28, 2017
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk